Citation Nr: 1134233	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  03-34 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by night sweats, as a qualifying chronic disability under 38 C.F.R. § 3.317 (2010).  

2.  Entitlement to service connection for a disability manifested by nosebleeds, as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability manifested by a chronic cough, as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a disability manifested by gastrointestinal symptoms, as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for an acquired psychiatric disability, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to an initial compensable evaluation for chronic headaches.

7.  Entitlement to an initial compensable evaluation for eczema.

8.  Entitlement to an initial increased rating for bursitis of the right hip, currently evaluated as 10 percent disabling.

9.  Entitlement to an initial increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 14, 1982, to August 14, 1982; April 27, 1983, to April 25, 1986; November 1990 to May 1991; May 1993 to December 1993; and, March 2004 to May 2005.  From December 1990 to April 1991, she served in Southwest Asia.  

This matter came to the Board of Veterans' Appeals (Board) from a May 2002 rating action of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  Specifically, in that decision, the RO, in pertinent part, denied service connection for a disability manifested by night sweats, as a result of an undiagnosed illness; a disability manifested by nosebleeds, as a result of an undiagnosed illness; a disability manifested by a chronic cough, as a result of an undiagnosed illness; a disability manifested by gastrointestinal symptoms, as a result of an undiagnosed illness; and a psychiatric disorder, on a direct basis and as a result of an undiagnosed illness.  In addition, the RO granted service connection for chronic headaches (0%), eczema (0%), bursitis of the right hip (10%), and degenerative disc disease of the lumbar spine (10%).  

The Veteran testified at a Board hearing in March 2004.  This matter was remanded in February 2005 and January 2010.

In a March 2011 rating decision, the RO granted a 20 percent disability rating for degenerative disc disease of the lumbar spine, effective June 28, 2006.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned and such rating has not been assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that, after the last adjudication of this matter by the VAMC, the Veteran submitted additional evidence consisting of statements and copies of treatment records.  Generally, when the Board receives pertinent evidence that was not initially considered by the agency of original jurisdiction (AOJ), the evidence must be referred to the AOJ for review unless the claimant waives this procedural requirement.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  Although no waiver was submitted in conjunction with these statements, the evidence contained therein is duplicative of the evidence that was previously considered.  Thus, the Board will proceed with a decision on the merits.

The Board notes that in September 2003, the Veteran filed a claim of service connection for posttraumatic stress disorder (PTSD).  To date, this claim has not been adjudicated and is referred to the RO for appropriate action.

In May 2011, the Veteran submitted evidence pertaining to a right knee disability.  Entitlement to service connection for right knee disability is not in appellate status, and thus this submission is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran does not exhibit a gastrointestinal disability that had its clinical onset or is otherwise related to active duty.  She does not exhibit a qualifying chronic gastrointestinal disability from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.  

3.  The Veteran does not exhibit a chronic disability manifested by night sweats that had its clinical onset or is otherwise related to active duty.  She does not exhibit a qualifying disability manifested by night sweats from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.  

4.  Nosebleeds have been attributed to the known clinical diagnosis of deviated nasal septum that was not manifested during active duty service and are not otherwise related to any period of service.  

5.  The Veteran does not exhibit a chronic disability manifested by a cough and/or coughing up blood that had its clinical onset or is otherwise related to active duty.  She does not exhibit a qualifying disability manifested by a cough and/or coughing up blood from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.  

6.  Psychiatric symptoms have been attributed to the known clinical diagnosis of major depressive disorder and adjustment disorder with depressed mood, which was not manifested during any period of active service, to include periods of service from November 1990 to May 1991 and from May 1993 to December 1993.

7.  An acquired psychiatric disability clearly and unmistakably preexisted the period of service from March 2004 to May 2005, and clearly and unmistakably did not increase in severity beyond the natural progress of the disease.

8.  Migraine headaches are not manifested by characteristic prostrating attacks averaging one in 2 months over the last several months and do not result in severe economic inadaptability.  

9.  Prior to August 30, 2002, eczema was manifested by itching, but no findings of constant exudation or itching, extensive lesions, or marked disfigurement.  Eczema does not involve at least 20 percent of the entire body or at least 20 percent of the exposed areas affected; without systemic therapy such as corticosteroids or other immunosuppressive drugs.  

10.  Right hip bursitis is manifested by pain on motion, but no objective findings of flexion limited to 30 degrees or abduction lost beyond 10 degrees.  

11.  Degenerative disc disease of the lumbar spine is productive of moderate limitation of motion with forward flexion to 60 degrees; without limitation of forward flexion to 30 degrees or less; no ankylosis; no evidence of incapacitating episodes having a total duration of at least 4 weeks over a one year period; and no associated neurological abnormalities exhibited to a compensable degree.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability, including qualifying chronic gastrointestinal disability from an undiagnosed illness or a chronic multisymptom illness, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010); 76 Fed. Reg. 41696-98 (July 15, 2011).

2.  A disability exhibited by night sweats, including qualifying chronic disability from an undiagnosed illness or a chronic multisymptom illness, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  A disability exhibited by nosebleeds, including qualifying chronic disability from an undiagnosed illness or a chronic multisymptom illness, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

4.  A disability exhibited by cough and/or coughing up blood, including qualifying chronic disability from an undiagnosed illness or a chronic multisymptom illness, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

5.  An acquired psychiatric disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2010).

6.  The criteria for the assignment of a compensable disability rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2010).

7.  From February 1, 2000, the criteria for the assignment of a 10 percent disability rating, but no more, for eczema have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 7806 (2002).

8.  The criteria for a disability rating in excess of 10 percent for bursitis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5252 (2010).

9.  From February 1, 2000, the criteria for the assignment of a 20 percent disability rating, but no more, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and West Supp. 2010); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 (effective through September 25, 2003), Diagnostic Code 5293 (effective from September 23, 2002, and reclassified to 5243 effective September 26, 2003), Diagnostic Codes 5235 - 5243 (effective September 26, 2003, including reclassification of Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2001, a VCAA letter was issued to the Veteran with regard to her claims of service connection.  Such letter predated the May 2002 rating decision.  Since the migraine headaches, eczema, right hip and lumbar spine appellate issues in this case (entitlement to assignment of higher initial ratings) are downstream issues from that of service connection (for which the May 2002 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, additional VCAA letters were issued to the Veteran in March 2005 and February 2010.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The February 2010 letter notified the Veteran of the evidence necessary to support a disability rating and effective date with regard to her service connection claims, and notified the Veteran of the evidence necessary to support an effective date with regard to her increased rating claims.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the February 2005 and January 2010 Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, service personnel records, and post-service private and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In February 2002, March 2002, and April 2010, the Veteran was afforded VA examinations with regard to her increased rating issues.  The Board finds that such examination reports are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In February and March 2002, the Veteran was afforded VA examinations with regard to the service connection issues in appellate status, and in April 2010 the Veteran was afforded a VA examination with regard to the psychiatric service connection issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.


Service connection

The Board notes that the Veteran filed her claim for compensation in February 2000, and specifically claimed entitlement to service connection for gastrointestinal disability, night sweats, nosebleeds, chronic cough, and acquired psychiatric disability, to include as due to an undiagnosed illness stemming from her service during the Persian Gulf War.  While her appeal was pending, she was reactivated and served a period of active service from March 2004 to May 2005.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98 (July 15, 2011).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 38 C.F.R. 3.317(a)(2)(i)(B)(3); see also 76 Fed. Reg. 41696-98 (July 15, 2011).

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Inasmuch as the Veteran's service records show that she served in Southwest Asia from December 1990 to April 1991, she is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.

The question remains, however, as to whether the record supports a finding that her claimed disorders are manifestations of an undiagnosed illness or other qualifying chronic disability associated with her Persian Gulf War service.

Gastrointestinal disability

The Veteran has claimed gastrointestinal disability, to include as due to undiagnosed illness.  At the May 2004 Board hearing, the Veteran testified that she has experienced indigestion and feels like she has a knot in her stomach.  

In April 1991, the Veteran underwent a separation medical examination.  While her abdomen and viscera were not examined, she specifically denied any stomach or belly pain, nausea, diarrhea, or blood bowel movements.

An August 1997 Report of Medical History completed by the Veteran reflects that she checked the 'No' boxes for 'frequent indigestion' and 'stomach, liver, or intestinal trouble.'  On August 1997 examination, her 'abdomen and viscera' were clinically evaluated as normal.

The Veteran underwent VA examinations in February 2002 and did not voice any complaints related to any digestive or gastrointestinal symptoms.  A February 2002 VA examination reflects that her digestive system was unremarkable.  No gastrointestinal disability was noted, and no complaints of symptomatology were documented.  Service treatment records and post-service VA outpatient treatment records have been reviewed and are negative for any complaints or diagnoses of a gastrointestinal disability.  To warrant entitlement to service connection for functional gastrointestinal disorders per § 3.317, the evidence would need to show a condition characterized by chronic or recurrent symptoms.  In this case, there is an isolated subjective complaint from the Veteran that she has suffered from indigestion and a knot in her stomach, but otherwise the medical record is silent for any complaints or diagnoses related to chronic or recurrent symptoms of a gastrointestinal disability.  Further, there is no evidence at this time of chronic gastrointestinal disability manifested to a compensable degree.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301-7348 (2010).  

In essence, the veteran does not exhibit chronic gastrointestinal disability that had its clinical onset in service or that is otherwise related to active service.  The Board notes that in the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid claim, including under the provisions allowing service connection based on an undiagnosed illness.  See 38 C.F.R. § 3.317; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of any competent evidence of a gastrointestinal disability or documentation of complaints of chronic or recurrent symptoms related to the gastrointestinal system, the Board must conclude the Veteran does not currently suffer from such a disability, undiagnosed or otherwise.  For such reasons, service connection is not warranted.


Night sweats

At a February 2002 VA examination, the Veteran asserted that since returning from the Persian Gulf she has awakened with night sweats 3 to 4 times per week.  She denied associated fever and stated that she has actually checked her temperature with a thermometer.  She has no other symptoms referable to this condition.  The examiner diagnosed alleged night sweats with normal exam.  

Service treatment records reveal no complaints, findings, or diagnoses of night sweats.  An April 1991 Southwest Asia examination report reflects the Veteran's report that she had not been experiencing nightmares or trouble sleeping.  An August 1997 Report of Medical History reflects that the Veteran checked the box for 'frequent trouble sleeping'  and that she was being treated at the VA but no chronic disability was noted.  Post-service treatment records do not reflect any complaints, findings, or diagnoses of night sweats.  While the February 2002 VA examiner assessed night sweats, this was purely based on the Veteran's complaints, and the examiner did not indicate that such was due to an undiagnosed illness.  

In March 2004, the Veteran testified that she wakes up and is wet from head to toe and has to change her sheets.  

In this case, the medical evidence does not reflect that the Veteran developed a chronic disability manifested by night sweats due to service or due to an undiagnosed illness.  While the Veteran has reported subjective complaints of night sweats, the evidence does not reflect that this is due to service or to a Gulf War undiagnosed illness.  The Board notes that a disability manifested by night sweats is not considered an example of a qualified chronic disability per § 3.317 and an examiner has not indicated that such complaints are due to an undiagnosed illness.  Further, there is no evidence at this time of chronic disability exhibited by night sweats manifested to a compensable degree.  See 38 C.F.R. § 4.118, Diagnostic Codes 7832 (2010).  

Any suggestion that her night sweats are due to her diagnosed acquired psychiatric disability, as will be discussed below the Board finds that service connection is not warranted for an acquired psychiatric disability.  The Board also notes that a sleep disorder has not been diagnosed.

The Board finds that the preponderance of the evidence is against the Veteran's claim, and service connection for night sweats, including due to undiagnosed illness, is not warranted.

Nosebleeds

A March 2002 VA examination reflects the Veteran's complaints of frequent nosebleeds.  The nosebleeds occur every other week and have been ongoing for quite some time, ever since she returned from the Persian Gulf.  She is able to breathe out of her nose fairly well.  Physical examination revealed deviated nasal septum with distorted septal anatomy.  The right side was almost 100 percent obstructed.  The examiner stated that it is likely that her epitaxis is a result of her deviated septum as air that travels through her nose when septum is deviated is more turbulent than when the septum is normal.  Turbulence can cause excessive drying in the area of septum, which may cause tissues to become friable and thus bleed.  It was suggested that her deviated nasal septum be treated with a nasal steroid.  The examiner commented that the cause of deviated nasal septum was likely to be congenital in origin as she denied any trauma.  

In order to establish service connection for her claimed disability due to an undiagnosed illness, the legal criteria provide, in pertinent part, that the illness or symptoms not be attributable to any known clinical diagnosis by history, physical examination, and/or laboratory tests.  38 C.F.R. § 3.317.  While acknowledging the Veteran's complaints of nosebleeds since serving in the Gulf War, such symptom has been attributed to a deviated nasal septum, and thus service connection for nosebleeds due to an undiagnosed condition is not warranted.  

The Board has also considered the Veteran's claims of entitlement to service connection for nosebleeds under a direct theory of entitlement.  

Service treatment records are void of any complaints or diagnosis of nosebleeds, or for that matter any complaints related to a deviated nasal septum.

A February 2000 progress note reflects that the Veteran complained of nosebleeds for the past 4 to 5 years, more on the right than the left.  

There is no objective medical evidence reflecting complaints of nosebleeds prior to February 2000; however, if the Board were to accept the Veteran's subjective complaints that her nosebleeds began in or about 1995 or 1996, this still constitutes a 4 to 5 year period after her separation from active service in the Persian Gulf and approximately 2 years after her period of service in 1993.  The Board finds an absence of any subjective complaints of nosebleeds for 4 to 5 years after separation from her Persian Gulf service or of persistent symptoms of nosebleeds between service-discharge and 1995, and an absence of any objective evidence of nosebleeds for over 9 years after discharge from her Persian Gulf service.  The lack of any evidence of continuing nosebleeds for many years between her period of active duty from November 1990 to May 1991, and the initial findings and complaints of nosebleeds weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the Veteran's contention that a relationship exists between her nosebleeds and her period of service in the Persian Gulf.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds that while the Veteran is competent to attest to her symptomatology related to her nosebleeds; however, she is not competent to provide an opinion that her nosebleeds are due to service, to include her service in the Persian Gulf, as she does not have the requisite medical expertise.  Nosebleeds were not noted during her period of service in the Persian Gulf and despite her contentions that she had experienced nosebleeds since such service, she told a February 2000 examiner that such nosebleeds had begun approximately 5 years prior, not right after her Persian Gulf service.  The Board finds the Veteran's statements offered to a medical examiner for purposes of receiving medical treatment to be more credible, than statements offered later in support of her claim for compensation.  The Veteran's contentions are outweighed by the subjective complaints documented in post-service treatment records that her nosebleeds began approximately four years after separation from her Gulf War service and a medical opinion that her nosebleeds are likely due to a congenital deviated nasal septum.  

The negative clinical and documentary evidence post service for approximately four years after her Gulf War service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of nosebleeds in service, no documented subjective complaints of nosebleeds until approximately 4 years after her Persian Gulf service, no documented objective findings of nosebleeds until approximately 9 years after her service in the Persian Gulf, and a VA medical opinion to the effect that her nosebleeds are due to a deviated nasal septum, which was also not shown in service.  

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for nosebleeds.  

Chronic cough

A September 1997 chest x-ray revealed no radiographic abnormalities.

A December 1999 VA treatment record reflects the Veteran's complaints of coughing up blood off and on for 5 to 6 years.  The last time she noticed blood in her phlegm.  The plan was for the Veteran to undergo a chest x-ray and a metabolic panel and rule out infiltrates.  She underwent a chest x-ray which was unremarkable and unchanged compared to a study of 1997.  The impression was history of recurrent hemoptysis.  A consult was written to consider whether further study such as bronchoscophy was indicated.  

A February 2000 VA treatment record reflects complaints of chronic upper respiratory illness/allergies/cough/shortness of breath/fever/pedal edema.  She reported coughing up blood when she clears her throat after a nosebleed.  The examiner referred to a chest x-ray in 1997 and a chest x-ray in December 1999 for hemoptysis which was normal.  A spriometer was within normal limits.  

A February 2002 VA examination reports reflects the Veteran's report that she developed a dry nonproductive cough after the Persian Gulf war but this cleared up a year ago and she remained asymptomatic.  She denied smoking.  Physical examination revealed that lungs were clear to auscultation and percussion.  The examiner diagnosed chronic cough, alleged, but denied by Veteran.  A February 2002 x-ray examination of the chest reflects no active disease.  The heart size was normal and lung fields were clear.

At the Board hearing, the Veteran reported a hacking type chest cough and sometimes her nose bleeds following the cough.

The Veteran underwent VA examinations in February 2000 and 2002 and did not exhibit chronic disability exhibited by a cough and/or coughing up blood.  A February 2002 VA examination reflects that her pulmonary system was unremarkable.  No pulmonary disability was noted, and no complaints of current symptomatology were made.  Service treatment records from her periods of service are void of any complaints or diagnosis of chronic cough or coughing up blood.  There is no objective medical evidence reflecting complaints of coughing up blood prior to December 1999; however, if the Board were to accept the Veteran's subjective complaints that her cough began in or about 1993 or 1994, this still constitutes a 2 to 3 year period after her separation from her active service in the Persian Gulf.  As detailed, a September 1997 chest x-ray examination was normal.  No complaints are documented until 1999.  

The Board finds an absence of any complaints of coughing up blood for 2 to 3 years after separation from her Gulf War service.  The lack of any evidence of a chronic condition manifested by cough and/or coughing up blood for several years between her period of active duty in the Persian Gulf from November 1990 to May 1991 and the initial findings and complaints of coughing up blood weighs against the claim.  The Board also notes that service treatment records for the period May to December 1993 are negative for complaints of coughing up blood or chronic cough.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board also notes that a chronic pulmonary condition has not been diagnosed, to include a chronic cough.  Thus, there is no basis for establishing service connection for a chronic pulmonary condition as one has not been diagnosed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to establish service connection for disability exhibited by a cough and/or coughing up blood per § 3.317, the evidence would need to show a condition characterized by chronic or recurrent symptoms.  In this case, there are pertinent complaints, but not recurrent symptoms.  The coughing up blood was related to nosebleeds when the Veteran was seen in February 2000 and a cough was described as having cleared up a year ago when the Veteran was examined in February 2002.  At no time has the Veteran exhibited signs or symptoms of pulmonary disability manifested to a compensable degree.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600-6845 (2010).  

The Board has considered the Veteran's contention that a relationship exists between her claimed chronic cough and her period of service in the Persian Gulf.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds that the Veteran is competent to attest to her symptomatology related to her cough and coughing up blood; however, she is not competent to provide an opinion that any such symptoms are due to service, to include her service in the Persian Gulf, as she does not have the requisite medical expertise.  A chronic cough or coughing up blood was not noted during her period of service in the Persian Gulf and despite her contentions that she had experienced a chronic cough since such service, she told a December 1999 examiner that such nosebleeds had begun approximately 5 to 6 years prior, not right after her Persian Gulf service.  The Board finds the Veteran's statements offered to a medical examiner for purposes of receiving medical treatment to be more credible, than statements offered later in support of her claim for compensation.  The Veteran's contentions are outweighed by the subjective complaints documented in post-service treatment records that her recurrent hemoptysis began approximately two years after separation from her service in the Gulf War.  

The negative clinical and documentary evidence post service for approximately two years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of chronic cough in service, no documented subjective complaints of coughing up blood until approximately 2 years after her Persian Gulf service, and, no documented objective findings of recurrent hemoptysis until approximately 8 years after her service in the Persian Gulf.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for chronic cough.  

Acquired psychiatric disability

Veterans are generally presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of sound condition provides: "[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b).  The claimant is not required to show that the disease or injury increased in severity during service before the VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have been aggravated by military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis. 38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

An April 1991 Report of Medical History reflects that she checked the 'No' boxes for 'nervous trouble of any sort' and 'depression or excessive worry.'  An April 1991 Report of Medical Examination reflects that her psychiatric state was clinically evaluated as normal.  An August 1997 Report of Medical History and Report of Medical Examination do not reflect complaints of or diagnosis of an acquired psychiatric disability.

VA outpatient treatment records dated from 2002 and thereafter are replete with diagnoses of and treatment for major depressive disorder.

In April 2010, the Veteran underwent a VA psychiatric examination.  The Veteran reported that she is depressed due to her back pain.  She reported experiencing flashbacks but she could not describe flashback processes of any experiences she saw while serving in Iraq.  The examiner noted that she has been diagnosed with major depressive illness and carries that diagnosis through December 28, 2009.  She takes 150 milligrams of Wellbutrin twice a day, 100 to 200 milligrams of Trazodone, and 10 milligrams of Zolpidem.  The examiner noted review of the claims folder, to include service treatment records which do not reflect any psychiatric complaints.  The examiner noted that the complaints of mood swings were first noted in the chart in her claim for compensation.  She reported that her mood swings began in June 1992 through present.  A review of record does not verify the mood swing complaint.  Mood swings were first noted as a complaint by social worker intake in a December 1994 appointment after a letter from a doctor in December 1994 for a psychiatric evaluation.  

The Veteran complained that people in her unit were out to get her.  She had "mood swings" and felt depressed over how people were acting towards her and history of anxiety complaints.  The Veteran described to the examiner her depression as being "suppressed" and focused on not sleeping for "days on end" that she related to pain.  She stated that she started school in 2005 and would be doing her homework and caring for her grandmother and no one was caring about her.  She had noted overeating since late 2004 which she related to medications.  She reported drinking four to five coca colas per day and three gallons of apple juice per day.  She works as a night shift worker clerk at a camp.  She denied any alcohol or drug use.  She described seeing a local woman after that woman had her hands cut off.  She stated at times she will have visions of this, feeling that the people in the local area did not like her and she did not belong there.  She then developed night sweats.  She stated she had a fear of scud missiles landing 25 to 30 miles away and she would be next.  She acknowledged a history of crying episodes.  From May to December 1993, she complained of headaches, not sleeping well, night sweats, rashes, and trouble sleeping.  The examiner noted that no service record of this is found.  She began treatment at the VA hospital in 1994 noting no prior history and noted that she did not make any complaints or seek treatment in the military prior to that.  

The Veteran stated that she really does not remember specifics from March 2004 to May 2005 service with the National Guard; though she stated that this is when she hurt her back when a vehicle hit a tree.  Prior to March 2004, she reported that upon return from the Gulf War in 1993 her cousin had been killed and she was not able to return until her unit returned to the United States, although her aunt who was in the same unit did return earlier.  She reported that it was a "gangland" type shooting and she felt that she was unable to care for her aunt under those circumstances.  She reported that she felt impaired in service when her cousin was killed.  She separated from service in 2006.  She related her depression to several friends who have died since she had returned from service overseas, stating that one of her friends from the military died a year after they came back.  A second friend was killed in a train accident on a dare.  A third friend attempted suicide but recuperated.  A fourth friend tried to get her into drugs and she lost the friend because she would not engage in drug activity.  

Following mental status examination, the examiner diagnosed adjustment disorder with depressed mood.  The examiner opined that the Veteran is not likely to have an acquired psychiatric disability with clinical onset during the service from November 1990 to 1991.  She is not likely to have a probability that she had an acquired psychiatric disability in service from May to December 1993.  She is not likely to have a degree of probability that she had an acquired psychiatric disability with clinical onset during her period of service from March 2004 to May 2005.  She appeared to have an acquired psychiatric disability preexisting her period of active service from March 2004 to May 2005 with her having sought treatment for mild depression based upon her feelings of people being out to get her, having "mood swings" of undefined intent and severity, feeling depressed over how people acted towards her, as well as anxiety indicating that she was having difficulty adapting to her local job function.  Since she did have an acquired psychiatric complaint as defined by her treatment at the VA from 1994 to the present, it appears to be a natural progression of her illness that predominantly associated with her complaints of feelings of not belonging with mood swings and people out to get her, as well as bereavement issues of losses that she experienced for after returning from the Gulf War, of local deaths, and problems with friends, as well as her concern about body imagine with her excess weight, particularly in light of her high volume of caloric intake of Coke and apple juice.

Initially, the Board reiterates that in order to establish service connection for her claimed acquired psychiatric disability due to an undiagnosed illness, the legal criteria provide, in pertinent part, that the illness or symptoms not be attributable to any known clinical diagnosis by history, physical examination, and/or laboratory tests.  38 C.F.R. § 3.317.  As the Veteran's psychiatric symptoms have been attributed to the known clinical diagnoses of adjustment disorder with depressed mood and major depressive disorder, service connection for an acquired psychiatric disorder due to an undiagnosed condition is not warranted.  

Thus, the Board has also considered the Veteran's claim of entitlement to service connection for an acquired psychiatric disability under a direct theory of entitlement.  Service treatment records for her periods of service in the 1980's and 1990's are void of any complaints or diagnoses of an acquired psychiatric disability.  

As detailed by the April 2010 VA examiner, she began seeking treatment for a mood disorder in or about late December 1994.  The Board acknowledges the presumption in effect for certain chronic diseases, including psychoses, which will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a), 3.384.  The Board notes, however, that a mood disorder, to include depression, is not considered to be a psychosis, thus the presumption does not apply.  See 38 C.F.R. § 3.384.  

The objective and subjective medical evidence does not reflect that an acquired psychiatric disability manifested during the Veteran's periods of active service in the 1980's and 1990's.  Likewise, the April 2010 VA examiner, after interviewing the Veteran and reviewing the claims file in detail, concluded that an acquired psychiatric disability was not manifested during her period of service from November 1990 to 1991 and from May to December 1993.

It is clear, however, that based on the subjective complaints of the Veteran and the objective medical evidence of record, to include the opinion of the April 2010 VA examiner, that an acquired psychiatric disability pre-existed her period of service from March 2004 to May 2005.  While the Veteran began seeking initial treatment in late 1994 related to a mood disorder, in or about 2002 she began seeking regular treatment related to a diagnosed acquired psychiatric disability, specifically depression.  Prior to this time, no specific acquired psychiatric disability had been diagnosed.  Thus, it is clear that the Veteran entered active service in March 2004 with an acquired psychiatric disability.  The question remains whether her pre-existing acquired psychiatric disability was aggravated by her period of service.  The April 2010 VA examiner reviewed the entirety of the claims folder and concluded that psychiatric disability did not increase in severity during this last period of service beyond any natural progress.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.  Thus, the Board concludes that psychiatric disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by the period of service from March 2004 to May 2005.

The Board has considered the Veteran's contention that a relationship exists between her acquired psychiatric disability and her period of service in the Persian Gulf.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds that the Veteran is competent to attest to her symptomatology related to her acquired psychiatric disability; however, she is not competent to provide an opinion that psychiatric disability is due to service, to include her service in the Persian Gulf, as she does not have the requisite medical expertise.  An acquired psychiatric disability was not noted during her periods of service in the 1980's and 1990's, to include during her time serving in the Persian Gulf.  As detailed, she began seeking treatment for mood disorders approximately a year after her period of service in 1993 but a diagnosis was not rendered until in or about 2002.  The Veteran's contentions are outweighed by the objective medical evidence reflecting that she did not seek mental health treatment until late 1994 and the opinion of the April 2010 VA examiner that her acquired psychiatric disorder is not due to her periods of service in the 1990's, such disability pre-existed her final period of active service, and such disability was not aggravated in service. 

In sum, the Board is left with no documented complaints or findings of acquired psychiatric disability during her periods of service in the 1980's and 1990's; no documented objective findings of a mood disorder until December 1994; medical evidence of a pre-existing psychiatric disability; and, a medical opinion that such pre-existing disability increased due to the natural progression of the disease.  

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for an acquired psychiatric disability.  

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Migraine Headaches

Service connection is in effect for migraine headaches, rated noncompensably disabling.   Such disability rating has been assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a zero percent evaluation is warranted with less frequent attacks; a 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months; and, with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is in order.

In February 2002, the Veteran underwent a CT of the head due to her complaints of headaches.  The CT was normal.

In March 2002, the Veteran underwent a VA examination.  The Veteran reported an onset of headaches in 1991 shortly after returning from the Persian Gulf.  She reported a headache two or three days per week.  The pain is bifrontal and bioccipital in location and consisted of a pressure-like sensation with some throbbing.  It is occasionally accompanied by nausea.  She denied photophobia, phonophobia, or any focal neurological symptoms.  Duration is two to eight hours.  She has used Imitrex and ibuprofen for the headaches and says that both of these help.  She occasionally has a prostrating headache and has missed work in the past because of the headache.  She has not missed any work in the past two months because of headache.  Her mother had a problem with recurrent headaches in the past.  She denied any head trauma.  Upon physical and neurological examination, the examiner diagnosed episodic muscle tension-type headaches.  

A March 2002 VA outpatient treatment record reflects complaints of headaches and medicine does not help.  The assessment was that headaches persist.  She was to continue with 10 milligrams of Simvastatin.

A June 2002 VA outpatient treatment record reflects complaints of headaches that come and go.  She reported a headache on the right side and top of head.  She has been taking Simvastatin and B12 upon her mother's recommendation.  The examiner recommended continuing same medication except increasing Simvastatin 20 milligrams.

In January 2003, the Veteran sought VA emergency treatment for a sore throat and migraine headache.  She reported complaints of a migraine that starts in the right frontal area then back to the top of head.  She usually takes Imitrex but did not take it this time.  She reported that loud noise bothers her, but the examiner noted that she was in the emergency room bed and wanted the television turned louder and she left the lights on.

At the March 2004 Board hearing, the Veteran testified that she had experienced approximately five headaches over the past year.  The headaches last two or three days.  She reported that medication does not work.  She relaxes and walks to get through the headaches.  

In April 2010, the Veteran underwent a VA examination.  She reported that her headaches began in 1991 with oil type smells.  The location of her headaches is in the top back part of her head.  Pain is dull, occasionally throbbing.  The duration of headaches is three to four hours.  She treats with prophylactic Inderal on a daily basis.  She denied any nausea and vomiting.  She has no light or noise sensitivity on a regular basis.  She has no warning or trigger signs.  She is able to work through her headache.  Occasionally, she will have light sensitivity to her headache but this is rare.  She reported three out of four weeks she has a headache on a daily basis.  Antidepressants do help her headaches considerably.  She normally does not take over the counter medications for her headaches.  Upon physical examination, the examiner diagnosed mixed type headache that started while in the service.  The examiner classified these as mild combination headaches with some characteristics of vascular and some characteristics of tension.  These do not affect her ability to work.  She is able to work through these headaches.  The examiner did not think her headaches have changed significantly recently.  

Upon review of the medical evidence of record, and statements and testimony of the Veteran, the Board has determined that a compensable disability rating is not warranted for migraine headaches.  Over the course of this appeal, the Veteran has complained that she suffers from headaches on a weekly basis; however, her headaches have not been characterized as prostrating attacks.  At the March 2002 VA examination, she reported experiencing a prostrating attack which required her to miss work, but denied missing work in the two months prior to the examination.  Since that time, the Veteran has reported headaches on a daily basis which last for several hours but she is able to work through her headaches, and uses relaxation techniques.  While she initially reported that medication was not working, recently she reported that her medication for antidepressants is very effective.  The evidence of record during the entire course of this appeal do not support a finding that her migraine headaches are manifested by characteristic prostrating attacks averaging one in 2 months over last several months.  Likewise, the evidence of record does not support a finding that the Veteran's migraine headaches are manifested by completely prostrating and prolonged attacks productive of severe economic inadaptability.  In fact, the Veteran has reported full-time employment.  For such reasons, the zero percent rating appropriately compensates the Veteran for her migraine headaches.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected migraines is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Skin disability

While the Veteran's appeal of the rating for her skin disorder was pending, VA revised the regulations and rating schedule for the evaluation of skin disorders, effective August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 38 C.F.R. § 4.118).  As noted in the Introduction, the RO has rated the Veteran's eczema noncompensably disabling, effective February 1, 2000.  

The Court held in DeSousa v. Gober that the law "precludes an effective date earlier than the effective date of the liberalizing . . . regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board has the duty to adjudicate the Veteran's claims under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic code for the period beginning on the effective date of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  Inasmuch as the Veteran has been provided with both the old and the revised regulations, and the RO has rated the disability under both regulations, the Board may proceed in making a determination.

The Board notes that the RO addressed both sets of amendments in the September 2003 statement of the case and the June 2006 and March 2011 supplemental statements of the case.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The RO has rated the Veteran's eczema under Diagnostic Code 7806 pertaining to dermatitis or eczema.  

Under the old criteria, in effect prior to August 30, 2002, a 10 percent rating under Diagnostic Code 7806 is assigned for eczema with exfoliation, exudation, or itching, if involving an exposed surface or extensive area; and a 30 percent rating is assigned for eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent rating is warranted when there is ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, in effect from August 30, 2002, a 10 percent rating is warranted for dermatitis or eczema in which at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks during the last 12-month period.  A 30 percent rating is assigned for dermatitis or eczema in which 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The Board notes that the criteria for evaluating disabilities of the skin were again revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in February 2000.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

The RO assigned a noncompensable rating for eczema under the criteria in effect prior to August 30, 2002, specifically Diagnostic Code 7806.  In order to warrant a disability rating of 10 percent prior to August 30, 2002, the objective medical evidence must show exfoliation, exudation, or itching.  In order to warrant a disability rating of 30 percent prior to August 30, 2002, the objective medical evidence must show constant exudation or itching, extensive lesions, or marked disfigurement.  

Based on the medical evidence on file prior to August 30, 2002, which include subjective complaints of the Veteran, the Board finds that a 10 percent is warranted based on the criteria in effect prior to August 30, 2002.  

Service treatment records reflect complaints of a face rash in June 1985 and March 1986; however, no specific diagnosis was rendered.  In December 1994, the Veteran underwent a VA Gulf War Registry examination.  Skin lesions were noted but no specific diagnosis was rendered.  In November 1996, the Veteran sought treatment for a rash on her ankle described as pruritic.  There were a few pruritic papules.  The assessment was dermatitis.  A May 2000 lay statement from the Veteran's mother states that the Veteran has frequent rashes on her arms and legs.  A March 2002 VA examination report reflects the Veteran's complaints that a rash comes and goes on her arms, chest, stomach and legs.  She reported that she gets one patch that becomes very itchy, stay for a week, and goes away for approximately six months without any other trouble.  She has treated with rubbing alcohol and Calamine lotion, but has not sought treatment during an eruption.  On physical examination, she pointed out a small dermatofibroma on her anterior ankle area, and some mild psoriasis, but there were no primary lesions noted.  The examiner diagnosed history of undiagnosed rash.  The examiner stated that the history sounded consistent with mild patches of eczema, but the physical exam was not supportive of the diagnosis today.  The severity sounds rather mild, but it is only occurring once every six to eight months.  But the examiner could not diagnose the condition without seeing it.  

Per the Veteran's and her mother's statements, the Veteran suffers from rashes on her arms, legs, chest and stomach every six to eight months.  Objective examination, however, has only shown small papules in the ankle area and mild psoriasis, without any lesions shown.  Prior to August 30, 2002, there are no treatment records which reflect objective findings at the time of the Veteran's reported flare-ups, but the Veteran did report itching when the patches of eczema manifested.  Based on the subjective complaints and diagnosis of eczema, a 10 percent disability is warranted due to itching.  A 30 percent disability rating is not warranted as the objective findings and subjective complaints do not reflect constant exudation or itching, extensive lesions, or marked disfigurement.  
 
Consideration has also been given to Diagnostic Code 7803 pertaining to scars, superficial, unstable, Diagnostic Code 7804 pertaining to scars, superficial, painful on examination; however, scarring and lesions have not been shown on objective examination.  

In consideration of entitlement to a disability rating in excess of 10 percent based on the criteria in effect from August 30, 2002, the Board finds that the objective findings do not support a higher rating under the new version of Diagnostic Code 7806.  The evidence does not show that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more has been necessary.  A July 2003 VA outpatient treatment record reflects complaints of a rash affecting the groin, right breast, and face regions.  The Veteran stated that the rash to the groin resembled poison ivy as it formed pustules that break open and drain.  An October 2003 VA treatment record reflects that the Veteran complained of a rash in the inguinal areas bilaterally for 2 to 3 weeks.  The right groin had cleared up after antifungal cream, but she ran out of medication.  She continued to have left inguinal area red, itchy rash.  The rash did not extend to the vulva.  There was no dysuria.  No vaginal discharge or itching.  She denied any fever or chills.  On examination, the left groin was red with a slightly raised rash.  The assessment was probable fungal infection in groin.  An April 2010 VA examination report reflects the Veteran's report that she has had episodic skin eruptions about every six weeks.  They will occur either on the face, arms, or legs.  The last one was approximately 2 days prior on her left arm.  It will be raised papular areas that are very pruritic.  She takes no prescription medications.  She uses over-the-counter 1 percent hydrocortisone cream periodically for this.  The disease is intermittent.  It has not become worse.  She takes no oral medications.  She denied any use of intensive light therapy, UVB, PUVA, or electron beam therapy.  The treatment is every four to six weeks for two to three days.  She denied any ulceration, crusting, exfoliations, exudations, or disfigurement.  She denied any acne, chloracne, or scarring.  She reported itching when she has the rash.  She denied any systemic or nervous manifestation.  She denied any benign or malignant neoplasms; any urticaria, primary cutaneous vasculitis, erythema or multiforme; and, any debilitating or incapacitating episodes in the past 12 months.  On examination, there were no facial, neck, scalp, arms, back, chest abdomen, or lower extremity rash found today.  The examiner's impression was eczema, zero percent body as a whole and zero percent exposed area.  Based on the medical evidence on file, the Board is unable to conclude that the evidence shows the disability manifesting at least 20 percent of her body or 20 percent of the exposed areas affected.  At the time of the VA examination, the Veteran stated that she was experiencing flare-ups approximately every six weeks; however, during the course of this appeal she has never sought medical care for treatment during such flare-ups, other than in 2003 when she was experiencing a fungal infection in her groin area.  The criteria for a 10 percent disability rating under the old criteria have been met based on the subjective complaints and objective medical evidence of record.  

In summary, a 10 percent disability rating is warranted effective February 1, 2000, but a disability rating in excess of 10 percent is not warranted based on the criteria in effect prior to August 30, 2002, and based on the criteria in effect from August 30, 2002.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected eczema is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Hip disability

According to VA standards, full hip range of motion is defined as 0 to 125 degrees hip flexion and 0 to 45 degrees hip abduction.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent evaluation; limitation to 30 degrees warrants a 20 percent evaluation; limitation to 20 degrees warrants a 30 percent evaluation; and limitation to 10 degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Under Diagnostic Code 5253, limitation of rotation of the thigh, cannot toe-out more than 15 degrees or limitation of adduction, cannot cross legs warrants a 10 percent evaluation.  Limitation of abduction of, motion lost beyond 10 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion, (spiral or oblique fracture) warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The RO has assigned a 10 percent disability rating for the right hip under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5019, bursitis, which is to be rated on limitation of motion of affected parts, as arthritis, degenerative.  Diagnostic Code 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of a rating in excess of 10 percent for a right hip disorder.  

The foregoing evidence of reported ranges of motion, compared to the limitation-of-motion codes, indicate that the Veteran's right hip disorder is noncompensably disabling under those codes.  For example, on examination in February 2002, right hip flexion was to 75 degrees, and abduction was to 30 degrees.  On examination in April 2010, flexion was to 70 degrees, albeit with pain at the extremes along the anterior pelvic brim over the iliac crest.  External rotation was 20 degrees, internal rotation was 35 degrees, abduction was 40 degrees, and adduction was 20 degrees, all testing times 3 without complaints other than flexion.  These findings do not warrant a compensable rating under the criteria based on limitation of flexion.  38 C.F.R. § 4.71, Plate II, Diagnostic Code 5252.  The 10 percent rating has been assigned in consideration of the 2002 diagnosis of bursitis.  

The Board notes that subjective complaints related to the right hip include experiencing symptomatology of pain.  As noted, although the veteran complained of pain associated with the disabilities at issue, "[a] finding of functional loss due to pain must be 'supported by adequate pathology and evidenced by the visible behavior of the claimant.'"  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The April 2010 examiner noted that the Veteran had complaints referable to her right hip but this was due to a contusion, and orthopedic findings were not present for abnormality in her hip.  She did not have malunion of her femur, or nonunion of her hip.  The examiner stated that there was no change in repetitive testing.  Her flare-ups are rare.  She did have objective evidence of painful motion.  The examiner stated that her functional impairment was due to her back and knees.  The examiner stated that she did not demonstrate any incoordination, weakened movement, excess fatigability.  Thus, the Board finds that the present 10 percent rating takes into consideration the Veteran's complaints of right hip pain; however, the objective medical evidence does not support findings of pain on motion of the right hip to such degree as to satisfy the requirements for a higher evaluation.  Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.

The Board has determined that based on the Veteran's symptomatology, there is no other diagnostic code which could provide a higher rating for the Veteran's right hip disability.  See Schafrath, 1 Vet. App. at 592-593.  There is no indication that the Veteran is unable to cross her legs as contemplated by a 20 percent rating under Diagnostic Code 5253.  Diagnostic Code 5250 relates to ankylosis of the hip and Diagnostic Code 5254 requires a flail joint of the hip.  There is no medical evidence of ankylosis or flail joint of either hip and, therefore, any application of these codes would be inappropriate.

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected right hip disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the claim for increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b).

Lumbar spine disability

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed both sets of amendments in the September 2003 statement of the case and the June 2006 and March 2011 supplemental statements of the case.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as follows:

Under Diagnostic Code 5290, a rating of 10 percent is warranted for slight limitation of motion of the cervical spine and a 20 percent rating may be assigned for moderate limitation of motion of the cervical spine and a 30 percent rating may be assigned for severe limitation of motion of the cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion.

The Board observes that the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5293, when disability from intervertebral disc syndrome is mild, a 10 percent rating is assigned.  When disability is moderate, with recurring attacks, a 20 percent evaluation is warranted.  A 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion.  If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation is in order.  Finally, a maximum schedular rating of 40 percent is awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as follows:

Vertebral fracture or dislocation is evaluated under Diagnostic Code 5235.  Lumbosacral or cervical strain is evaluated under DC 5237.  Degenerative arthritis of the spine is evaluated under DC 5242.  Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

In consideration of the "old" criteria, the Veteran's lumbar spine disability is rated 10 percent disabling under Diagnostic Codes 5010 and 5293, pertaining to intervertebral disc syndrome.  Under the new criteria, the Veteran's disability is rated 10 percent disabling, under Diagnostic Code 5242, pertaining to intervertebral disc syndrome, and from June 28, 2006, rated 20 percent disabling under the same diagnostic criteria, which contemplates a rating under the general rating formula for disease of the spine and rating on the basis of incapacitating episodes.  The Board notes that the RO assigned an effective of June 28, 2006, which is the date they contend a notice of disagreement was received.  The Board notes that the Veteran appealed the 10 percent disability established in the May 2002; a timely substantive appeal was received in November 2003.  Thus, the submission dated by the Veteran on June 28, 2006 and date-stamped as received by VA on June 30, 2006, was received in response to the June 2, 2006 supplemental statement of the case and is merely a statement in support of her intent to continue her appeal.  

The Board first turns to the issue of rating the Veteran's spine disability under the criteria for intervertebral disc syndrome in effect prior to September 23, 2002, and limitation of motion of the lumbar spine, in effect prior to September 26, 2003.  The Veteran's lumbar spine intervertebral disc syndrome has been characterized as mild, which is consistent with the assigned 10 percent disability rating.  

Service treatment records from the late 1990's reflect complaints of a "hurt back" and a diagnosis of right lumbosacral injury with deep bruise.  In 2000 and 2001, the Veteran sought treatment at the Arkansas Spine Center and received injections.  A September 2000 report reflects a two year history of lumbar degenerative disc disease and mild central canal stenosis of L4-5.  An April 2001 report contains a diagnosis of lumbar facet syndrome and myofascial pain.  At the February 2002 VA examination, the Veteran complained of constant low back pain with radiation to both legs.  She takes multiple medications with little relief.  She has increased pain with all activities and with relative changes.  Physical examination revealed tenderness to palpation at L3 to L5 level in midline.  Forward flexion is 60 degrees, backward extension 10 degrees, lateral flexion 20 degrees, rotation 20 degrees, all of which correspond to the point of onset of pain.  Strength and sensation are intact.  Deep tendon reflexes are 1 plus bilaterally.  Straight leg and Babinski was negative.  The examiner diagnosed degenerative disc disease, lumbar spine, x-rays pending.  A February 2002 x-ray examination was negative.  Disc spaces were normally maintained and no bony abnormalities were seen.  There was no evidence of spondylolysis.  The Board has considered the criteria for intervertebral disc syndrome, in effect until September 22, 2002.  The Veteran's spine disability does not more nearly approximate the criteria for a rating in excess of 10 percent.  Specifically, for such period, there is no indication at any time that the Veteran's disability resulted in recurring attacks.  The Board has determined, however, that a 20 percent disability rating is warranted under the "old" criteria in contemplation of moderate limitation of motion.  This in light of the findings of forward flexion of 60 degrees, and an onset of pain upon reaching 60 degrees.  

The Board notes that although the criteria under Diagnostic Codes 5291 through 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometry.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

As indicated above, the criteria in effect prior to September 26, 2003, Diagnostic Codes 5290 through 5292, rated limitation of motion of the spine according to whether it was slight, moderate, or severe.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

In consideration of objective findings documented prior to the "new" criteria and objective findings documented subsequent to the "new" criteria, a disability rating of 20 percent disability rating is warranted under the "old" limitation of motion schedular criteria for moderate limitation of motion.  Such findings do not support a disability rating in excess of 20 percent under the "old" criteria as the objective medical evidence does not reflect severe limitation of motion.  

In consideration of Diagnostic Code 5290, lumbosacral strain, a 40 percent evaluation is not warranted, as the objective medical evidence on file does not at any time reflect findings of listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularly of joint space, or some of the above with abnormal mobility on forced motion.  

The Board has also considered alternative diagnostic codes under the "old" criteria that potentially relate to impairment of the lumbar spine.  The Board finds, however, that a rating in excess of 20 percent is not warranted under any alternative provision.  For example, there is no medical evidence of ankylosis of the lumbar spine (Diagnostic Code 5289). 

Under the general rating formula for diseases of the spine, in effect September 26, 2003, the Board finds that the 20 percent disability continues to be warranted but a disability rating in excess of 20 percent is not warranted.  Objective examinations do not reflect forward flexion of the thoracolumbar spine 30 degrees or less, nor has a diagnosis of favorable ankylosis of the entire thoracolumbar spine been rendered.  
On VA examination in April 2010, forward flexion was to 60 degrees with spasm noted, extension was to 20 degrees, sidebending was to 10 degrees on the left and 20 degrees on the right, and rotation was to 15 degrees on the left and 10 degrees on the right.  She had pain at the extremes of motion in all directions.  She did not demonstrate excess fatigability or incoordination, and did not have ankylosis.  She had muscle spasm.  She had objective evidence of painful motion, but no change on repetitive testing.  Even in consideration of the Veteran's pain on motion, and additional limitation due to such pain, such objective findings do not meet the criteria for a 40 percent disability rating.  

With regard to the criteria in effect from September 23, 2002, for the intervertebral disc syndrome, the VA examinations do not reflect reports of incapacitating episodes of at least 4 weeks during the prior 12 months, thus a disability rating in excess of 20 percent is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  The April 2010 VA examiner specifically stated the Veteran has had two incapacitating episodes in the past year but had not had been ordered to bed by a physician.  The examiner characterized her flare-ups as rare.  The evidence of record, to include private and VA treatment records, does not otherwise reflect incapacitating episodes of at least 4 weeks nor that bedrest has been prescribed by a physician.  For such reasons, the Board concludes that a disability rating in excess of 20 percent under the rating criteria for intervertebral disc syndrome is not warranted.

The Board has also considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A separate rating is not warranted in this regard either.  Separate evaluations can be assigned for associated objective neurological abnormalities under other diagnostic codes.  In this case, the record is void of any separately compensable associated bowel, bladder, erectile dysfunction or any other neurological abnormalities associated with the Veteran's service-connected lumbar spine disability.  With regard to neurological symptomatology, the Board has considered the Veteran's complaints of radiating pain to the legs, but the April 2010 VA examiner commented that she did not have any neurologic deficit related to her back but had some weakness in her quads from knee surgery inactivity.  Thus, a separate compensable rating is not warranted for any neurological symptomatology.

The new regulations explicitly take pain upon motion into account, therefore, application of the principles of DeLuca is unnecessary.  In the event, however, that the principles of DeLuca are applicable to the new regulation, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon.  The April 2010 VA examiner commented that while the Veteran did have painful motion, there was no change in repetitive testing.  She did not demonstrate excess fatigability or incoordination.  While acknowledging the Veteran's functional impairment and limitations, to include limitations of bending, lifting and walking, the Board finds that the 20 percent disability rating adequately compensates her for any pain or functional loss.  Even in consideration of the Veteran's pain, worsening of symptoms, and functional loss, the Board finds that the 20 percent disability rating assigned adequately compensates her for such pain.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected lumbar spine disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, for the reasons and bases discussed above, the Board finds that a 20 percent disability rating is warranted for the Veteran's lumbar spine disability, effective February 1, 2000 (date of claim), but a disability rating in excess of 20 percent is not warranted under the "old" or "new" criteria.  

The Board notes that the evidence of record reflects that the Veteran is employed in a full-time capacity as a receptionist and has been employed during the entire course of this appeal, to include former employment as a security officer.  The Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of her service-connected disabilities.  See 38 C.F.R. § 4.16.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected disabilities preclude employment.  Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to her service-connected disabilities.  Thus, entitlement to a TDIU due to her service-connected disabilities is not warranted.




(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for gastrointestinal disability is denied.

Entitlement to service connection for night sweats is denied.

Entitlement to service connection for nosebleeds is denied.

Entitlement to service connection for chronic cough is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to a compensable disability rating for migraine headaches is denied.

From February 1, 2000, entitlement to a disability rating of 10 percent for eczema is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for right hip disability is denied.

From February 1, 2000, entitlement to a disability rating of 20 percent for degenerative disc disease of the lumbar spine is granted, subject to the regulations governing the award of monetary benefits.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


